Eberhardt, Judge.
Where the medical evidence was conflicting as to whether a moderate brain concussion received when the employee fell from a truck aggravated a pre-existing cancerous condition in the lower intestines and hastened his demise, and the compensation board made its findings that the concussion was an aggravating factor and awarded compensation to the widow, the award was properly affirmed by the superior court. Montgomery v. Maryland Cas. Co., 169 Ga. 746 (1) (151 SE 363); Stapleton v. American Mutual &c. Co., 74 Ga. App. 86 (38 SE2d 848).
Submitted May 6, 1968
Decided June 24, 1968
Rehearing denied July 23, 1968
Quillian & Quillian, Alfred A. Quillian, for appellants.
Peyton Miles, for appellee.

Judgment affirmed.


Bell, P. J., Jordan, P. J., Hall, Pannell, Deen and Whitman, JJ., concur. Felton, C. J., dissents. Quillian, J., disqualified.